     Case 1:20-cv-00742-PLM-RSK ECF No. 4 filed 08/28/20 PageID.37 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

ALBERT LEE GARRETT, JR.,

                     Petitioner,                   Case No. 1:20-cv-742

v.                                                 Honorable Paul L. Maloney

KIM WORTHY,

                     Respondent.
____________________________/

                                           ORDER

              In accordance with the opinion entered this day:

              IT IS ORDERED that the Clerk shall revise the docket to identify this action as a

habeas corpus petition under Nature of Suit Code 530.

              IT IS FURTHER ORDERED that a certificate of appealability is DENIED.



Dated:    August 28, 2020                          /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
